SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March, 2013 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X CSN REACHES RECORD NET REVENUES OF R$16.9 BILLION IN 2012 STEEL SALES VOLUME TOTALED 5.8 MILLION TONNES IN 2012, 19% HIGHER THAN 2011 São Paulo, Brazil, March 28, 2013 Companhia Siderúrgica Nacional (CSN) (BM&FBOVESPA: CSNA3) (NYSE: SID) announces its consolidated results for the fourth quarter (4Q12) and full year of 2012, which are presented in Brazilian Reais and in accordance with both the International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB), and the Brazilian accounting practices, which are fully convergent with international accounting norms, issued by the Accounting Pronouncements Committee (CPC) and approved by the Brazilian Securities and Exchange Commission (CVM), pursuant to CVM Instruction 485 of September 1, 2010. All comments presented herein refer to the Company’s consolidated results and comparisons refer to the third quarter of 2012 (3Q12) and full year of 2011, unless otherwise stated. The Real/U.S. Dollar exchange rate on December 28, 2012 was R$2.044. · CSN’s consolidated net revenue reached the record amount of R$16.9 billion in 2012, fueled by the record net revenue of R$4.6 billion in 4Q12; · Steel net revenue reached the record amount of R$10.8 billion in 2012, due to the record steel sales volume of 5.8 million tonnes, in which, domestic sales stood out; · In 2012, working capital declined by R$806 million, chiefly due to improved payment and inventory management, which reduced the cash conversion cycle by 34 days; · CSN’s investments in fixed assets totaled R$3.1 billion in 2012; · CSN ended the year with R$14.4 billion in cash and cash equivalents. Executive Summary Consolidated Highlights 4Q12 3Q12 4Q12 x 3Q12 (Change) 2012 x 2011 (Change) Net Revenue (R$ MM) 4,597 4,267 16,896 16,520 8% 2% Gross Profit (R$ MM) 1,361 1,164 4,824 6,719 17% -28% Adjusted EBITDA (R$ MM) 1,222 1,076 4,532 6,468 14% -30% Adjusted EBITDA Margin (%) 27% 25% 27% 39% 2 p.p. -12 p.p. Total Sales (thousand t) - Steel -5% 19% - Domestic Market 77% 79% 77% 86% -2 p.p. -9 p.p. - Overseas Subsidiaries 20% 19% 20% 10% 1 p.p. 10 p.p. - Export 3% 2% 3% 4% 1 p.p. -1 p.p. - Iron Ore 1 -2% -12% - Domestic Market 0% 3% 2% 5% -3 p.p. -3 p.p. - Export 100% 97% 98% 95% 3 p.p. 3 p.p. Net Debt (R$ MM) 0% 26% Cash Position 14,445 14,554 14,445 15,417 -1% -6% At the close of 2012 · BM&FBovespa: CSNA3 R$11.86/share · NYSE: SID US$5.81/ADR (1 ADR 1 share) · Total no. of shares 1,457,970,108 · Share appreciation (CSNA3): 4% · ADR appreciation (SID): 3% · Market Cap: R$17.3 billion/US$8.5 billion Investor Relations Team · IR Executive Officer: David Salama - (+55 11) 3049-7588 · IR Manager: Claudio Pontes - (+55 11) 3049-7592 · Specialist: Kate Murano - (+55 11) 3049-7585 · Analyst: Ana Troster - (+55 11) 3049-7526 · Analyst: Leonardo Goes – (+55 11) 3049-7593 invrel@csn.com.br 1 Economic Scenario The recovery of global economic activity is moving ahead at a moderate pace, still reflecting the high level of uncertainty surrounding the international scenario. While the Eurozone remains in retraction, with high unemployment and political challenges, the United States still faces concerns over its fiscal policy. The monetary policy trend in emerging countries is, in general, expansionist, with prospects of a recovery in the pace of activity, sustained by domestic demand. Following six months of shrinkage, December’s global Purchasing Managers Index (PMI) moved up, with the US and Chinese indicators reaching their highest level since May, 2012. The Eurozone PMI remained low with a decline in industrial output and weak domestic demand. The IMF estimates global growth of 3.5% in 2013, a slight improvement over the 3.2% forecasted for 2012. USA U.S. GDP grew by 2.2% in 2012, an improvement over the 1.8% reported in 2011. According to the latest FED figures, industrial production edged up by 0.3% in December and 1.0% in 4Q12, reflecting reconstruction works post-hurricane Sandy. Manufacturing PMI reached 50.7 points in December, versus 49.5 in November. On the monetary policy front, the FED opted to peg interest rates to the economic scenario, keeping them low while unemployment is above 6.5% and estimated inflation for the next two years does not exceed 2.5%. The FED estimates GDP growth of between 2.3% and 2.8% in 2013. However, the US$85 billion cut in the U.S. budget may affect several economic sectors, resulting in a reduction of up to 1% in the GDP estimates. In January, Congress approved a tax increase from 35% to 39.6% for households with an annual income of over US$450,000, in order to reduce the risk associated with the fiscal cliff. Europe The Eurozone manufacturing sector ended 2012 in recession, reflecting weak international and domestic demand. Manufacturing PMI stood at 46.1 points in December, the 17 th consecutive monthly decline. Unemployment remained flat in December over November at 11.7%, equivalent to 18.7 million people out of work in the Eurozone. Greece and Spain had the highest rates, with 26.8% and 26.1% respectively, while Germany recorded unemployment of 5.3%. According to Eurostat, Eurozone GDP decreased by 0.5% in 2012 over 2011 and by 0.6% in 4Q12 over the previous quarter, marking the bloc’s worst performance since the beginning of 2009. The downturn in 4Q12 was fueled by the four largest economies: Germany (0.6%), France (0.3%), Italy (0.9%) and Spain (0.7%). The European Central Bank has recently forecast stagnation in 2013 and growth of 1.1% in 2014. In the UK, fourth-quarter GDP fell by 0.3% over 3Q12, the latter reflecting the influence of the Olympic Games in August. Annual GDP remained unchanged in 2012, with expectations of a 1% growth in 2013. The Bank of England expects that the annualized inflation of 2.7% reported in January, reach the level of 3% by mid-2013, remaining above the 2% target for two years. Asia The Chinese economy has been recording steady growth, thanks to increased investments in infrastructure, the cut in interest rates and the reduction in reserve requirements since the end of 2011. Annualized GDP moved up by 7.9% in 4Q12, above the 7.4% increase posted in 3Q12, both year-on-year, interrupting the downward cycle and resulting in a growth of 7.8% in 2012. 2 Chinese manufacturing PMI reached 51.5 points in December, the highest figure since May 2011, while industrial output and retail sales climbed by 10% and 14.3%, respectively, in 2012. Annual inflation fell to 2.6%, less than half the inflation of 5.4% recorded in 2011. For 2013, the Chinese Central Bank maintained its GDP growth estimate at 7.5%. During the Central Economic Work Conference held in December, Chinese authorities singled out urbanization growth as a key factor in fueling domestic demand, deemed necessary in order to reduce the country’s dependence on exports, given the uncertainties in the global economy. At the same time, the Chinese government is expected to continue with its proactive fiscal policies and prudential monetary measures. Japanese GDP shrank by 0.1% in 4Q12 over 3Q12, while 2012 recorded an upturn of 1.9% in relation to 2011. Impacted by the Japanese Central Bank’s aggressive monetary policy, the yen has depreciated by around 20% against the dollar since November 2012. Brazil GDP growth totaled 0.9% in 2012, led by the service and construction sectors, which moved up by 1.7% and 1.4%, respectively. Fourth-quarter growth was 0.6%, once again sustained by the service sector, which climbed by 1.1%. Once again, domestic demand was the most important growth driver, fueled by the moderate credit expansion, job creation and increased individual earnings. However, several uncertainties are still hampering investments, resulting in a reduction in Gross Fixed Capital Formation. For 2013, the Central Bank’s FOCUS report forecasts GDP growth of 3.00%. December’s industrial production remained flat over November, resulting in a decrease of 2.7% for the year, the first negative result since 2009. Inflation, as measured by the IPCA consumer price index, reached 0.79% in December, the highest monthly figure since March 2011, totaling 5.84% for the year as a whole. In its last meeting held in March, the Monetary Policy Committee (COPOM) opted to maintain the benchmark Selic interest rate at 7.25%. The real depreciated by 8.9% against the dollar in 2012, closing the year at R$2.04/US$, while foreign reserves totaled US$379 billion. Macroeconomic Projections 2013 2014 IPCA (%) 5.71 5.60 Commercial dollar (final) – R$ 2.00 2.05 SELIC (final - %) 8.50 8.50 GDP (%) 3.00 3.50 Industrial Production (%) 3.00 3.95 Source: FOCUS BACEN Base: March 22, 2013 Net Revenue In 2012, CSN consolidated net revenue reached the record of R$16,896 million, 2% up on 2011, chiefly due to higher sales of steel products, with record domestic sales of 4.5 million tonnes and the consolidation of SWT’s results as of February 2012. In 4Q12, consolidated net revenue totaled R$4,597 million, 8% up on 3Q12 and another record, basically reflecting the increase in net revenue from the mining segment. Cost of Goods Sold (COGS) In 2012, consolidated COGS totaled R$12,072 million, 23% up on 2011, chiefly due to higher steel sales and increased production costs in the steel and mining segments. Fourth-quarter COGS totaled R$3,235 million, 4% more than in 3Q12, largely due to higher iron ore sales in consolidated terms and the upturn in mining production costs. 3 Selling, General, Administrative and Other Operating Expenses Annual SG&A expenses totaled R$1,508 million, 28% up on 2011, chiefly reflecting the increase in iron ore freight expenses and the consolidation of SWT’s results as of February 2012. In 4Q12, SG&A expenses reached R$475 million, 21% higher than in 3Q12, essentially due to the increase in iron ore freight expenses. In 2012, the “Other Operating Expenses” line was negative by R$2,673 million, versus a positive R$218 million result in 2011, primarily due to an expense of R$2,023 million from the reclassification of accumulated losses from the Company’s investments in Usiminas’ common and preferred shares, and a gain of R$698 million from the sale of its interest in Riversdale Mining Limited in 2011. In 4Q12, the “Other Operating Expenses” line accounted for R$164 million, an increase of R$49 million in relation to the previous quarter, fueled by the increase in incidental expenses, a non-recurring item. EBITDA The Company uses adjusted EBITDA to measure the performance of its various segments and their operating cash flow generation capacity. It comprises net income before the net financial result, income and social contribution taxes, depreciation and amortization, equity income and other operating revenue (expenses). However, although it is used to measure segment results, adjusted EBITDA is not a measure recognized by Brazilian accounting practices or International Financial Reporting Standards (IFRS), has no standard definition and therefore should not be compared to similar indicators adopted by other companies. Adjusted EBITDA totaled R$4,532 million in 2012, 30% down on 2011, chiefly due to the reduction in sales volume and lower iron ore prices in the international market. The consolidated adjusted EBITDA margin in 2012 stood at 27%. In 4Q12, adjusted EBITDA amounted to R$1,222 million, 14% up on 3Q12, fueled by the results from the mining segment, accompanied by a consolidated adjusted EBITDA margin of 27%, up by 2 p.p. on 3Q12. Financial Result and Net Debt In 2012, the net financial result was negative by R$1,992 million, chiefly due to the following factors: § Interest on loans and financing totaling R$2,249 million; § Expenses of R$159 million with the monetary restatement of tax installments; These negative effects were partially offset by financial revenues of R$416 million. In 4Q12, the net financial result was negative by R$550 million, mainly due to the following factors: § Interest on loans and financing totaling R$522 million; § Expenses of R$35 million with the monetary restatement of tax installments; § Monetary and foreign exchange variations of R$78 million, including the result of derivative operations; § Other financial expenses totaling R$50 million. These negative effects were partially offset by financial revenues of R$135 million. On December 31, 2012, consolidated net debt stood at R$15.7 billion, R$0.1 billion more than the R$15.6 billion recorded on September 30, 2012, essentially due to the following factors: 4 § Investments of R$0.8 billion in fixed assets; § A R$0.6 billion effect from disbursements related to debt charges; § Other effects which increased net debt by R$0.2 billion. These impacts were offset by adjusted EBITDA of R$1.2 billion and a reduction of R$0.3 billion in working capital. The net debt/EBITDA ratio closed the fourth quarter at 3.47x, based on LTM adjusted EBITDA. Consolidated Net Income CSN posted a net loss of R$481 million in 2012, basically due to the reclassification of accumulated losses from its investments in Usiminas’ common and preferred shares, previously booked under other comprehensive income in shareholders’ equity, which had an impact of R$1,335 million on the income statement. Excluding the effect from this accounting reclassification, which had no cash impact, CSN would have recorded net income of R$854 million in 2012. In 4Q12, CSN recorded consolidated net income of R$316 million. Capex CSN invested R$3,144 million in 2012, R$1,627 million of which in the parent company, allocated as follows: ü Expansion of the Casa de Pedra mine and Itaguaí Port: R$381 million; ü Construction of the long steel plant: R$454 million; ü Expansion of the clinker plant: R$73 million. The remaining balance of R$1,517 million went to subsidiaries or joint subsidiaries, mostly in the following projects: ü Transnordestina Logística: R$984 million; ü MRS Logística: R$328 million. CSN invested R$788 million in 4Q12, R$441 million of which in the parent company, as follows: ü Expansion of the Casa de Pedra mine and Itaguaí Port: R$106 million; ü Construction of the long steel plant: R$116 million; ü Expansion of the clinker plant: R$12 million. The remaining R$346 million went to subsidiaries or joint subsidiaries, mostly in the following projects: ü Transnordestina Logística: R$181 million; ü MRS Logística: R$112 million. 5 Working Capital Working capital closed December 2012 at R$1,828 million, R$806 million down on the end-of-2011 balance, chiefly reflecting the Company’s improved management of payments and inventories. The average inventory turnover period fell by 27 days, while the average supplier payment period and the average receivables period increased by nine days and two days, respectively. Compared to the close of September 2012, working capital declined by R$342 million, basically due to the increase in the suppliers line, thanks to the Company’s improved payment management. In this period, the average supplier payment period expanded by nine days, the average inventory turnover period narrowed by two days, and the average receivables period increased by one day. WORKING CAPITAL (R$ MM) 4Q11 3Q12 4Q12 Change 4Q12 x 3Q12 Change 4Q12 x 4Q11 Assets Accounts Receivable 79 Inventory (*) Advances to Taxes 46 Liabilities Suppliers Salaries and Social Contribution 39 Taxes Payable 47 11 Advances from Clients 24 62 37 13 Working Capital TURNOVER RATIO Average Periods 4Q11 3Q12 4Q12 Change 4Q12 x 3Q12 Change 4Q12 x 4Q11 Receivables 29 30 31 1 2 Supplier Payment 46 46 55 9 9 Inventory Turnover 78 76 Cash Conversion Cycle 86 62 52 (*) Inventory - includes "Advances to Suppliers" and does not include "Supplies". Results by Segment The Company maintains integrated operations in five business segments: Steel, Mining, Logistics, Cement and Energy. The main assets and/or companies comprising each segment are presented below: Steel Mining Logistics Cement Energy Pres. Vargas Steel Mill Casa de Pedra Railw ays: Volta Redonda CSN Energia Porto Real Namisa (60%) - MRS Arcos Itasa Paraná Tecar - Transnordestina LLC ERSA Port: Lusosider - Sepetiba Tecon Prada (Distribution and Packaging) Metalic SWT The information on CSN’s five business segments is derived from the accounting data, together with allocations and the apportionment of costs among the segments. The Company’s Management uses Adjusted EBITDA to measure the segments' performance and the operating cash flow generation capacity. The charts below show the various segments’ contribution to CSN’s overall net revenue and adjusted EBITDA: 6 Net revenue by segment in 2012 (R$ million) R$ million Consolidated Results Steel Mining Logistics (Port) Logistics (Railways) Energy Cement Eliminations /Corporate Consolidated Net Revenue Domestic Market 8,478 713 151 1,067 229 388 (531) 10,495 Foreign Market 2,324 3,772 - 305 6,401 Cost of Goods Sold (8,868) (2,450) (82) (730) (153) (286) 497 (12,072) Gross Profit 69 76 Selling, General and Administrative Expenses (617) (59) (21) (95) (22) (68) (626) (1,508) Depreciation 751 190 7 139 17 26 86 1,216 Adjusted EBITDA 55 71 60 Adjusted EBITDA Margin 19% 48% 36% 36% 31% 15% 27% R$ million Consolidated Results Steel Mining Logistics (Port) Logistics (Railways) Energy Cement Eliminations /Corporate Consolidated Net Revenue Domestic Market 8,190 834 143 1,023 183 333 (565) 10,142 Foreign Market 1,287 5,022 - 69 6,378 Cost of Goods Sold (7,038) (2,185) (85) (667) (105) (268) 549 (9,801) Gross Profit 57 78 65 53 Selling, General and Administrative Expenses (471) (64) (18) (90) (25) (68) (443) (1,180) Depreciation 607 162 6 105 22 23 4 929 Adjusted EBITDA 45 75 20 Adjusted EBITDA Margin 27% 64% 31% 36% 41% 6% 39% The Company’s consolidated results by business segment are presented below: 7 Steel Scenario According to the World Steel Association (WSA) global crude steel production totaled 1.5 billion tonnes in 2012, 1% higher than in 2011, with China, responsible for 709 million tonnes, recording growth of 4%. Existing global capacity use fell from 76.1% in November to 73.2% in December. Global apparent steel consumption is expected to increase by 2.1% in 2012 (2.5% for China). WSA expects global apparent steel consumption growth of 3.2% in 2013, totaling 1.46 billion tonnes, with China predicted to account for 659 million tonnes. According to the Brazilian Steel Institute (IABr), annual domestic production totaled 34.7 million tonnes of crude steel in 2012, 1.5% less than in the previous year, while rolled flat steel production reached 15.1 million tonnes, up by 8%. Domestic flat steel sales remained stable over 2011 at 11.3 million tonnes, while exports fell by 10% to 1.9 million tonnes. Apparent flat steel consumption in Brazil came to 13.4 million tonnes, 1% down on 2011, while imports totaled 2.0 million tonnes, down by 11%. The IABr expects domestic sales growth of 7.7% in 2013, fueled by government measures such as the reduction in electricity tariffs, the increase in import taxes for certain steel products and the end of the fiscal war between the States. It also expects apparent flat and long steel consumption of 26.4 million tonnes, 4.3% up on 2012. Automotive According to ANFAVEA (the National Auto Manufacturers’ Association), vehicle production totaled 0.9 million units in 4Q12, 3% down on 3Q12, totaling 3.3 million units in 2012, 2% less than in 2011. Vehicle sales totaled 1.0 million units in the fourth quarter, 6% less than in 3Q12. In 2012 as a whole, however, sales reached 3.8 million units, 5% more than in 2011, thanks to the government’s measures to encourage consumption, such as the reduction in IPI (federal VAT). Exports, on the other hand, fell by 20% in both periods, to 120 thousand and 442 thousand units, respectively. FENABRAVE (the National Vehicle Distributors’ Association) expects car and light commercial vehicle sales to increase by 3.0% in 2013, while ANFAVEA estimates growth of between 3.5% and 4.5%, including trucks and buses. Construction Sinduscon (the Builders’ Association in the São Paulo State) estimates that the construction segment will end 2012 with growth of 4%, while the FGV (Fundação Getúlio Vargas) expects the building material industry and retail sales to expand by 1.9% and 8.2% respectively. According to ABRAMAT (the Brazilian Construction Material Manufacturers’ Association), domestic sales of building materials increased by 1.4% in 2012. In 2013, the industry is expected to benefit from lower taxes and higher investments in infrastructure. ABRAMAT estimates sales growth of 4.5% in 2013 versus 2012, fueled by a greater number of property launches and the construction of homes within the government’s Minha Casa, Minha Vida housing program. In addition, highway, railway, port and airport concession programs and works related to the World Cup are expected to gain momentum. Home Appliances According to Eletros (the Home Appliance and Consumer Electronics Manufacturers’ Association), the home appliance segment closed 2012 with 15% growth in the sales of washing machines, refrigerators and stoves. 8 With the extension of IPI tax exemption on home appliances until the end of January, and its gradual increase from February through June 2013, Eletros has reviewed its estimates and now expects home appliances sales growth of 20% in 2012 and 10% in 2013. Distribution According to INDA (the Brazilian Steel Distributors’ Association), domestic flat steel sales by distributors totaled 1.1 million tonnes in 4Q12, 3% more than in 3Q12, and 4.4 million tonnes in 2012, 1.5% up on 2011. Purchases by the associated network came to 1.1 million tonnes in 4Q12, 4% more than in 3Q12, and 4.3 million tonnes in 2012, 5.2% higher than in 2011. Inventories closed the year at 944 thousand tonnes, 1.1% higher than in November and 5.7% up on 2011, representing turnover of 3 months of sales. INDA expects flat steel sales by distributors to grow by between 5% and 6% in 2013. Consolidated Sales Volume CSN sold a record of 5.8 million tonnes of steel products in 2012, 19% up on the year before, 77% of which on the domestic market, 20% by overseas subsidiaries and 3% through direct exports. In 4Q12, CSN’s steel sales totaled 1.5 million tonnes, 5% less than in 3Q12, when the Company posted record sales. Of total sales, 77% were commercialized on the domestic market, 20% sold by overseas subsidiaries and 3% exported. Second-half sales volume reached 3.1 million tonnes, 30% up year-on-year and a new period record. Domestic Sales Volume CSN’s domestic steel sales totaled 4.5 million tonnes in 2012, 7% more than in 2011 and a new annual record. Fourth-quarter sales reached 1.2 million tonnes, 7% less than in 3Q12. In 2H12, the Company sold 2.4 million tonnes of steel products, 17% up year-on-year and a new six-month record. Foreign Sales Volume Foreign steel sales totaled 1.3 million tonnes in 2012, 96% more than in 2011 due to the consolidation of SWT’s results as of February 2012. Of this total, 1.2 million tonnes were sold through subsidiaries abroad, while direct exports came to 145 thousand tonnes. Foreign sales amounted to 343 thousand tonnes in 4Q12, 305 thousand tonnes of which through overseas subsidiaries, with SWT alone accounting for 188 thousand tonnes. Direct exports totaled 38 thousand tonnes. Prices Net revenue per tonne averaged R$1,849 in 4Q12, 2% more than the R$1,815 recorded in 3Q12. Consolidated Net Revenue Net revenue from steel operations reached the record figure of R$10,802 million in 2012, 14% up on 2011, basically due to the upturn in sales volume in the domestic and foreign markets. Net revenue from steel operations totaled R$2,835 million in 4Q12, 3% down on 3Q12, essentially due to the reduction in sales volume. However, in 2H12 net revenue reached R$5,752 million, 23% up on 2H11 and another period record. Consolidated Cost of Goods Sold (COGS) Steel segment COGS reached R$8,868 million in 2012, 26% up on the 2011 figure, chiefly due to the increase in sales volume and the higher cost of raw materials. COGS from steel operations totaled R$2,305 million in 4Q12, 1% down on 3Q12. Adjusted EBITDA Adjusted steel segment EBITDA totaled R$2,068 million in 2012, 20% down on 2011, basically due to the upturn in raw material costs. The adjusted EBITDA margin reached 19%. 9 In 4Q12, adjusted steel segment EBITDA totaled R$564 million, with a margin of 20%, due to variations in revenue and costs. Production The Presidente Vargas Steelworks (UPV) produced 4.8 million tonnes of crude steel and 4.7 million tonnes of rolled flat steel in 2012, virtually identical to the year before. In 4Q12, crude and rolled steel output totaled 1.1 and 1.3 million tonnes, respectively. Production (in thousand t) 4Q12 3Q12 Year Change 4Q12 x 3Q12 2012 x 2011 Crude Steel (P. Vargas Mill) -12% -1% Purchased Slabs from Third Parties 0 0 - - Total Crude Steel -1% 2% Total Rolled Products 8% 0% Production Costs (Parent Company) In 2012, the Presidente Vargas Steelworks’ total production costs totaled R$6,527 million, 9% more than in 2011, due to: Raw Materials: increase of R$112 million, primarily related to higher consumption of coke and slabs acquired from third-parties; Labor: growth of R$28 million, thanks to the pay rise following the collective bargaining agreement; · Other production costs: upturn of R$292 million due to scheduled maintenance; Depreciation: increase of R$125 million due to new incorporation of assets. In the fourth quarter, Presidente Vargas Steelworks’ total production costs came to R$1,718 million, 4% more than in 3Q12, due to the R$69 million increase in total raw material costs, essentially due to slabs purchased from third parties, amounting to R$144 million, as a result of scheduled maintenances. Such increase was partially offset by the R$75 million reduction in the cost of other raw materials, mostly coal and coke. 10 Mining Scenario In 2012 the seaborne iron ore market was marked by price volatility, reflecting the global economic uncertainties. After peaking at US$151.25/dmt in April, the Platts IO Fines 62% CFR China price index fell to US$88.50/dmt in September, closing the year at US$144.50/dmt. Fueled by this scenario, the seaborne iron ore market grew by 7% in 2012, reaching 1,074 million tonnes, sustained by China, which accounted for 66% of total sales volume. Annual Chinese iron ore seaborne imports increased by 10% over 2011. Thanks to the urbanization projects and the investments in infrastructure announced by the Chinese government in September, the country’s iron ore consumption should continue to expand. In 2012, Brazil maintained its strong position in the seaborne iron ore market, with sales of 322 million tonnes, despite the 1% reduction in exports due to the strong rainfall at the beginning of the year. In the fourth quarter, the iron ore market was marked by price hikes, reflecting the improved performance of the Chinese economy, as well as the decline in iron ore inventories in the Chinese ports, weaker Indian exports and the approach of the rainy season in Brazil and Australia. The iron ore quality premium varied between US$2.00 and US$2.30/dmt for 1% of Fe content, while freight costs on the Tubarão/Qingdao route averaged US$21/wmt. Iron ore sales In 2012, sales of finished iron ore products totaled 25.8 million tonnes
